DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/20, 1/13/20, and 11/25/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 and 15-20 in the reply filed on 3/29/21 is acknowledged.  Group II claims 8-14 are accordingly withdrawn from further consideration as being directed to a non-elected invention.  Applicant is respectfully requested to cancel non-elected claims 8-14 in response to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (U.S. 2018/0213579) (hereinafter “Hong”).  Hong teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a wireless connection establishment method, comprising:  sending, by a first network node, first resource configuration information to a second network node” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111].
Lastly, “establishing, by the first network node, a wireless connection to a terminal and the second network node based on the first resource configuration information or received second resource configuration information that is sent by the second network node” is anticipated by the access unit 1201 (first network node) that receives a RRC connection setup message from central unit 1202 (second network node) in response to the RRC connection request message, and sends the RRC connection setup message to UE 1200 (terminal) such that a connection setup may take place (establishing of wireless connection) as shown in Figure 12 and spoken of on page 8, paragraphs [0113] and [0115]-[0118].
Regarding claim 2, “wherein the wireless connection is any one of the following:  a connection management procedure, a handover procedure, a bearer management 
Regarding claim 3, “wherein the sending, by a first network node, first resource configuration information to a second network node comprises:  sending, by the first network node, the first resource configuration information to the second network node periodically or when a trigger condition is triggered; or receiving, by the first network node, a resource configuration information request sent by the second network node, and sending the first resource configuration information to the second network node in a sending manner indicated by the resource configuration information request, wherein the sending manner is periodically sending or sending when the trigger condition is triggered” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111]; and where the sending occurs in response to receiving a RRC connection request from the UE 1200 (trigger condition) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111].
Regarding claim 4, “wherein the trigger condition is any one or a combination of the following:  an air interface condition changes, an antenna transmission mode the sending occurs in response to receiving a RRC connection request from the UE 1200 (air interface condition change) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111].
Regarding claim 5, “receiving, by the first network node, a resource status report response sent by the second network node” is anticipated by the central unit 1202 (second network node) that sends a RRC connection setup message to the access unit 1201 (first network node) in response to receiving the RRC connection request, where the setup message includes radio bearer configuration information (resource status) as shown in Figure 12 and spoken of on page 8, paragraph [0113].
Regarding claim 6, “wherein the first resource configuration information comprises:  any one or more of a paging cycle configuration, a physical transmission resource configuration, antenna beam configuration information, interface load between the first network node and the second network node, an identifier of the first network node, a cell identifier list related to the first network node, a channel quality reporting configuration, and an antenna mode configuration, and any one or more of packet data convergence protocol (PDCP) resource configuration information, radio link control UE identification information and/or radio bearer identification information (physical transmission resource configuration) that relates to RLC, MAC, and PHY functions as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111].
Regarding claim 7, “receiving, by the first network node, initial resource configuration information sent by the second network node before the second network node establishes a link connection to the first network node or when the second network node establishes a link connection to the first network node, wherein the initial resource configuration information is information allocated by the second network node to the terminal” is anticipated by the central unit 1302 (second network node) that sends an X5 request message to the access unit 1201 (first network node) including UE radio capability and UE security capability information (initial resource configuration information pertaining to terminal) as shown in Figure 13 and spoken of on page 10, paragraph [0147].
Regarding claim 15, “an apparatus, comprising:  a transmitter, the transmitter configured to send first resource configuration information to a second network node” is anticipated by the access unit 1201 (apparatus) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource 
Lastly, “at least one processor, the at least one processor configured to establish a wireless connection to a terminal and the second network node based on the first resource configuration information or received second resource configuration information that is sent by the second network node” is anticipated by the access unit 1201 (apparatus) that receives a RRC connection setup message from central unit 1202 (second network node) in response to the RRC connection request message, and sends the RRC connection setup message to UE 1200 (terminal) such that a connection setup may take place (establishing of wireless connection) as shown in Figure 12 and spoken of on page 8, paragraphs [0113] and [0115]-[0118]; where the access unit 1700 of Figure 17 includes a controller 1710 (processor).
Regarding claim 16, “wherein the wireless connection is any one of the following:  a connection management procedure, a handover procedure, a bearer management procedure, or a paging and area update procedure” is anticipated by the access unit 1201 (first network node) that receives a RRC connection setup message from central unit 1202 (second network node) in response to the RRC connection request message, and sends the RRC connection setup message to UE 1200 (terminal) such that a connection setup may take place (connection management procedure) as shown in Figure 12 and spoken of on page 8, paragraphs [0113] and [0115]-[0118].
Regarding claim 17, “send the first resource configuration information to the second network node periodically or when a trigger condition is triggered; or receive a resource configuration information request sent by the second network node, and send or sending when the trigger condition is triggered” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111]; and where the sending occurs in response to receiving a RRC connection request from the UE 1200 (trigger condition) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111].
Regarding claim 18, “wherein the trigger condition is any one or a combination of the following:  an air interface condition changes, an antenna transmission mode changes, an antenna beam configuration, quantity, or form changes, resource utilization of the first network node is greater than a preset threshold, and interface load between the first network node and the second network node is greater than a preset threshold value” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111]; and where the sending occurs in response to receiving a RRC connection request from the UE 1200 (air interface condition change) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111].
19, “wherein the apparatus further comprises:  a receiver, the receiver configured to receive a resource status report response sent by the second network node” is anticipated by the central unit 1202 (second network node) that sends a RRC connection setup message to the access unit 1201 (apparatus) in response to receiving the RRC connection request, where the setup message includes radio bearer configuration information (resource status) as shown in Figure 12 and spoken of on page 8, paragraph [0113]; and where the access unit 1700 of Figure 17 includes a receiver 1730.
Regarding claim 20, “wherein the first resource configuration information comprises:  any one or more of a paging cycle configuration, a physical transmission resource configuration, antenna beam configuration information, interface load between the first network node and the second network node, an identifier of the first network node, a cell identifier list related to the first network node, a channel quality reporting configuration, and an antenna mode configuration, and any one or more of packet data convergence protocol (PDCP) resource configuration information, radio link control (RLC) resource configuration information, media access control (MAC) resource configuration information, and physical layer (PHY) resource configuration information” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (physical transmission resource configuration) that relates to RLC, MAC, and PHY functions as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467